                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
--------------------------------------------------------------------------------------------------------------------

UNITED STATES OF AMERICA,

                              Plaintiff,                                Case No. 19-CR-02
    vs.

ALEXANDER P. BEBRIS,

                              Defendant.

--------------------------------------------------------------------------------------------------------------------

                     DEFENDANT’S BRIEF IN SUPPORT OF HIS
                 MOTION TO SUPPRESS EVIDENCE AND STATEMENTS

--------------------------------------------------------------------------------------------------------------------

          Alexander P. Bebris, by and through his attorneys Gimbel, Reilly, Guerin & Brown

LLP, submits the following brief in support of his motion to suppress evidence and

statements, pursuant to the Fourth, Fifth and Sixth Amendments of the United States

Constitution, Katz v. U.S., 389 U.S. 347, 88 S.Ct. 507 (1967), and Skinner v. Railway Labor

Executives’ Ass’n, 489 U.S. 602, 109 S.Ct. 1402 (1989).

          Bebris believes the evidence will show that through its agents, the government

conducted illegal searches which resulted in the discovery of allegedly incriminating

evidence against Bebris, and this Court should suppress the resulting physical evidence

and statements.          Alternatively, should this Court determine no government agent

conducted an initial search, the government impermissibly expanded the initial private

search.



                                                         1

       Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 1 of 21 Document 30
                                          FACTS

      According to the pleadings and police reports associated with this case, on

December 13, 2018, The Internet Crimes Against Children Task Force (“ICAC”) contacted

the Winnebago County Sheriff’s Office regarding CyberTips ICAC received from the

National Center for Missing and Exploited Children (“NCMEC”), which initially

received the CyberTips from Facebook.

      There are two CyberTips at issue here: (1) CyberTip 39932621, which occurred on

September 6, 2018, at 13:25:46 UTC and included two images of suspected child

pornography associated with Facebook username “Alexander Bebris”; and (2) CyberTip

40017882, which occurred on September 9, 2018, at 17:04:49 UTC and included one image

of suspected child pornography associated with Facebook username “Alexander Paul.”

According to the CyberTips, Facebook username “Carly Macks” was the intended

recipient of these images.    Both Detective Hammen and Investigator Sewall of the

Winnebago County Sheriff’s Office reviewed the images included in the CyberTips; and

the CyberTips resulted in administrative subpoenas issued on December 7, 2018, for each

of the Facebook accounts.

      On December 17, 2018, Detective Hammen completed a search warrant

application and affidavit based on the CyberTips for Bebris’s address. In his affidavit,

Detective Hammen stated:

      Your affiant is informed, from his personal observations, and the reports of the
      National Center for Missing and Exploited Children and the Wisconsin
      Department of Justice – Division of Criminal Investigations, which have proven to
      be reliable in the past, that on 12/13/18 at 08:37 hours Megan Paskey of the
      Wisconsin ICAC Taskforce Division of Criminal Investigation contacted the
      Winnebago County Sheriff’s Office requesting to investigate two related
                                             2

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 2 of 21 Document 30
        CyberTips. DCI Paskey referred CyberTip 39932621 and 40017882 to Investigator
        Michael Sewall W203 of the Winnebago County Sheriff’s Office and your affiant.
        Investigator Sewall and your affiant received the CyberTip information from the
        ICAC Data System. The IDS system also sent an email notification regarding these
        CyberTips.

        The affidavit went on to detail the two individual CyberTips, the contents of the

CyberTips, and the fact that Investigator Sewall and Detective Hammen viewed each of

the images contained in the CyberTips. 1 The search warrant was subsequently signed,

and on December 19, 2018, the government conducted a search of Bebris’s home. During

the search, Detective Hammen spoke to Bebris. Bebris indicated he was the only person

living in his residence, that he had lived there since February 2018, and that he had

secured Spectrum WiFi.

        The government’s search resulted in multiple items seized including four mobile

phones, five thumb drives, one CD, one SD card, three hard drives, a Dell Laptop, a Dell

computer, Bebris’s passport, and a document containing Bebris’s name and address.

Additionally, Investigator Sewall viewed a piece of paper containing a file string which

included the term “TOR.”           During the search, the government examined the Dell

computer located in Bebris’s residence on-site. This examination resulted in eighty-nine

“files of interest” and the government arrested Bebris for ten counts of possession of child

pornography. Bebris was subsequently indicted on one count of distribution of child

pornography and one count of possession of child pornography.




1The CyberTips referenced in the search warrant affidavit are not in the discovery and have not been
provided.

                                                   3

      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 3 of 21 Document 30
Hash Values

           Hash values are akin to a fingerprint of a photo. Hash values are “numeric

value[s] of a fixed length that uniquely identifies data. Hash values represent large

amounts of data as much smaller numeric values, so they are used with digital

signatures.” Meyer Aff. at ¶2, Ex. A (quoting Microsoft.NET, Ensuring Data Integrity with

Hash        Codes,     Mar.      29,    2017     (available      at    https://docs.microsoft.com/en-

us/dotnet/standard/security/ensuring-data-integrity-with-hash-codes)).                           Essentially,

when two images have the same hash value, “then it is forensically sound to conclude

that both values indicate the same [material].” Id.

NCMEC

           According to its website, NCMEC is “the nation’s clearinghouse and

comprehensive reporting center for all issues related to the prevention of and recovery

from child victimization.              See National Center for Missing & Exploited Children,

http://www.missingkids.com/home (last visited August 20, 2019). 2 The agency boasts

reporting 424,066 missing children to law enforcement in the United States in 2018. Id.

NCMEC was founded in 1984 and by 1998 NCMEC had created their CyberTipline – “a

centralized reporting mechanism for the public and electronic service providers to report

suspected child sexual exploitation.”                 Dep’t of Justice, National Strategy for Child




2   The articles and materials referenced herein are attached to the affidavit of Brianna J. Meyer.

                                                        4

         Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 4 of 21 Document 30
Exploitation Prevention and Interdiction, Report to Congress (April 2016), retrieved from

https://www.justice.gov/psc/file/842411/download.

       In 2006, NCMEC collaborated with leaders of the Technology Coalition

(comprised of various Internet leaders) to combat online material containing child sexual

abuse. Thorn Staff, Eliminating Child Sexual Abuse Material: The Role and Impact of Hash

Values, THORN, (published April 18, 2016), https://www.thorn.org/blog/eliminating-

child-sexual-abuse-material-hash-values/. The basic premise of the collaboration was

that NCMEC would provide electronic service providers (“ESPs”) with hash values of

child pornography previously reported to NCMEC’s CyberTipline in order to further

detect any potentially illegal conduct. Id.

PhotoDNA and PhotoDNA Signatures

       In 2009, Microsoft developed a program called PhotoDNA and donated the

program to NCMEC. Dan Sytman, Facebook And Microsoft Team Up To Tackle Child

Pornography, Washington State Office of the Attorney General, (posted on March 20,

2011), https://www.atg.wa.gov/in-general-blog/facebook-and-microsoft-team-tackle-

child-pornography (internal citations omitted). PhotoDNA creates hash values of images

that allow ESP’s to more readily detect child pornography. Meyer Aff. at ¶2 Ex. A. Since

its development, PhotoDNA has been credited as “one of the most significant tools ever

created in the reduction of child sexual abuse material online.” Staff, Eliminating Child

Sexual Abuse Material.

       Not only did Microsoft donate PhotoDNA to NCMEC, it also “granted NCMEC

the legal right to sublicense this technology for free to domestic and foreign ESPs

                                              5

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 5 of 21 Document 30
interested in taking proactive steps to identify and eliminate child pornography from

their servers.” Dep’t of Justice, National Strategy for Child Exploitation Prevention and

Interdiction.

       PhotoDNA also has a database of known hash values, called PhotoDNA

signatures.     “These NCMEC-generated PhotoDNA signatures and hash values are

derived from apparent child pornography images that have been reported by U.S.-based

ESPs to NCMEC’s CyberTipline.” Dep’t of Justice, National Strategy for Child Exploitation

Prevention and Interdiction (emphasis added). Once an ESP licenses PhotoDNA from

NCMEC, NCMEC can also allow the ESP access to its set of PhotoDNA signatures. Dep’t

of Justice, National Strategy for Child Exploitation Prevention and Interdiction.

Facebook’s Cooperation with NCMEC

       Facebook first began using PhotoDNA technology with NCMEC and Microsoft in

early 2011.     Sytman, Facebook And Microsoft Team Up To Tackle Child Pornography.

Facebook has explained its relationship with NCMEC in the following manner:

       We have specially trained teams with backgrounds in law enforcement, online
       safety, analytics, and forensic investigations, which review content and report
       findings to NCMEC. In turn, NCMEC works with law enforcement agencies
       around the world to help victims, and we’re helping the organization develop new
       software to help prioritize the reports it shares with law enforcement in order to
       address the most serious cases first.

Andrew Hutchinson, Facebook Outlines Enhanced Efforts to Remove Child Exploitation

Content from its Platform, Social Media Today, (published October 25, 2018),

https://www.socialmediatoday.com/news/facebook-outlines-enhanced-efforts-to-

remove-child-exploitation-content-fro/540505/ (quoting posts from Facebook); see also

Antigone Davis, Global Head of Safety at Facebook, New Technology to Fight Child
                                               6

      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 6 of 21 Document 30
Exploitation,    Facebook      Newsroom,        (published     October      24,     2018),

https://newsroom.fb.com/news/2018/10/fighting-child-exploitation/.

        The relationship is more intricate and coordinated than it appears. Facebook and

NCMEC’s partnership dates back years, and Facebook has long used the PhotoDNA

software provided by NCMEC. NCMEC, Corporate Partners: Facebook, (last visited May

28, 2019), http://api.missingkids.org/partners/Facebook.; Larry Magid and Michelle

DeLaune, NCMEC's COO Michelle DeLaune on how Facebook combats so-called 'child porn,'

Blog            Talk          Radio,            (published           Oct.           2018),

http://www.blogtalkradio.com/connectsafely/2018/10/24/ncmecs-coo-michelle-

delaune-on-how-facebook-combats-so-called-child-porn.

        According to Chris Sonderby, assistant general counsel at Facebook, the company

runs the PhotoDNA software on all images uploaded to its platform and the software

aids Facebook in notifying both NCMEC and the police for immediate action. Microsoft

Digital Crimes Unit, PhotoDNA; The Next Chapter in Protecting Children Online, YouTube

(May 19, 2011), https://www.youtube.com/watch?v=7pFMV8rl_2Y.                Additionally,

Facebook provides both financial and technical support to NCMEC, and allows NCMEC

to use its “networking capabilities [which is] a very powerful tool used by [NCMEC] to

distribute photos of missing children, eradicate child exploitation images, and share

information for parents and teens about how to be safe in both the online and real world.”

NCMEC, Corporate Partners: Facebook.

        The relationship between NCMEC and Facebook appears to only be growing

stronger and closer over time. In recent years, Facebook and NCMEC teamed up to

                                            7

       Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 7 of 21 Document 30
launch a new Amber Alert program to give Facebook users information of how they can

help missing children. Wall Street Hedge, Facebook Teams Up With NCMEC To Find Mising

Children      Via      Amber     Alerts,     (last    visited     May       28,     2019),

https://www.wallstreethedge.com/facebook-teams-up-with-ncmec-to-find-missing-

children-via-amber-alerts/21494/.    Furthermore, as the number of reports of child

pornography is on the rise, NCMEC said it is working with Facebook to develop software

to decide which tips to assess first.” Dave Paresh, Facebook removed 8.7 million images of

child nudity with a new machine learning software, Business Insider, (published Oct. 24,

2018),      https://www.businessinsider.com/r-facebook-unveils-systems-for-catching-

child-nudity-grooming-of-children-2018-10.

         Not only does Facebook work directly with NCMEC, but Facebook also works

with various law enforcement agencies, including the Los Angeles ICAC unit and the

Texas Attorney General’s office. Larry Magid, How Facebook Fights Child Porn, (published

May 8, 2012), https://www.cnet.com/news/how-facebook-fights-child-porn/ (internal

quotations omitted).    Law enforcement agencies credit Facebook for their constant

communication and involvement in trying to combat criminal activity. Id. Additionally,

Former Washington State Attorney General Rob McKenna left a recorded message for

employees of Facebook and Microsoft after the launch of PhotoDNA expressing gratitude

for the creation of PhotoDNA and Facebook’s deployment of the program.            Sytman,

Facebook And Microsoft Team Up To Tackle Child Pornography.




                                            8

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 8 of 21 Document 30
                                       ARGUMENT

       The Fourth Amendment protects “against unreasonable searches and seizures.”

U.S. CONST. AMEND. IV. Individuals have a right to be free from such unreasonable

conduct by the government and its agents. Id. However, this Circuit has not yet decided

whether certain technologies and corporations (namely, NCMEC, PhotoDNA, and

Facebook) can act as a government agent.

       NCMEC consistently acts as a government agent when it sublicenses the

PhotoDNA software to ESP’s and evaluates CyberTips. Furthermore, PhotoDNA and

Facebook each act as NCMEC’s agent and therefore as an agent of the government.

Additionally, Bebris had a subjective expectation of privacy in his Facebook messages

that was objectively reasonable. Therefore, this Court should suppress all evidence and

statements derived from the illegal initial search and subsequent searches.

       In the alternative, should this Court find that neither NCMEC nor PhotoDNA nor

Facebook acts as a government agent, law enforcement impermissibly expanded the

scope of the initial private search in its subsequent searches and this Court should

suppress the physical evidence and testimony derived from the search.                      Bebris

respectfully requests an evidentiary hearing on the matter, leave to file any necessary

additional briefing after the hearing, and for this Court to subpoena certain individuals

to testify at the hearing.

I.     NCMEC, PhotoDNA, and Facebook Each Acted as an Agent of the Government.

       [F]or what would have been the point of the [Fourth Amendment] if the
       government could have instantly rendered it a dead letter by the simple expedient



                                              9

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 9 of 21 Document 30
       of delegating to agents investigative work it was forbidden from undertaking
       itself?

United States v. Ackerman, 831 F.3d 1292, 1300 (10th Cir. 2016).

       It has long been held that a court may find a private party acted as a government

agent, and therefore was subject to the Fourth Amendment provisions. “Agency is the

fiduciary relation which results from the manifestation of consent by one person to

another that the other shall act on his behalf and subject to his control, and consent by the

other so to act.” Restatement (Second) of Agency §1. The government cannot “evade the

most solemn obligations imposed in the Constitution by simply resorting to corporate

form.” Lebron v. National R.R. Passenger Corp., 513 U.S. 374, 397, 115 S.Ct. 961 (1995).

       A court’s analysis of whether a private party acts as a government agent “must be

made on a case-by-case basis and in light of all the circumstances” and is guided by

common agency law. United States v. Koenig, 568 F.2d 843, 847 (7th Cir. 1988) (internal

quotations omitted); see also Skinner, 489 U.S. at 615-16, 109 S.Ct. 1402 (the Court asked

whether “the Government’s encouragement, endorsement, and participation” in testing

was enough to render private railroads government agents under the Fourth

Amendment). The common law traditionally does not require “that the agent be an

altruist, acting without any intent of advancing some personal interest along the way (like

monetary gain) . . . Instead the question is usually simply whether the agent acts with the

principal’s consent and (in some way) to further the principal’s purpose.” Ackerman, 831

F.3d at 1301 (citing Restatement (Second) of Agency §§387-93)).




                                             10

    Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 10 of 21 Document 30
       The Seventh Circuit employs a two-part test to determine whether a private party

acts as a government agent: (1) “whether the government knew of and acquiesced in the

intrusive conduct;” and (2) “whether the private party’s purpose . . . was to assist law

enforcement efforts or to further his own ends.” United States v. McAllister, 18 F.2d 1412,

1417 (7th Cir. 1994) (quoting United States v. Feffer, 831 F.2d 734, 739 (7th Cir. 1987)).

NCMEC Acted as a Government Agent

       “[E]ven an admittedly private entity can be made into a public one later by

sufficient statutory action.” United States v. Ackerman, 831 F.3d 1292, 1299 (10th Cir. 2016).

As the Tenth Circuit held in Ackerman, the statutory action surrounding NCMEC in

conjunction with the facts of this case has rendered it a government agent. Id.

       While the exact conduct of NCMEC in this case is unclear, what is clear is

NCMEC’s level of cooperation with the government. Congress has imposed statutes that

give NCMEC powers and responsibilities equivalent with Government agencies. See,

e.g., 42 U.S.C. §5773(b). NCMEC alone is responsible for its CyberTipline, NCMEC alone

is the body ESP’s must report any known child pornography to, and NCMEC alone may

knowingly receive child pornography and intentionally view it without criminal penalty.

Ackerman, 831 F.3d at 1296-97; 18 U.S.C. §2258A(a)-(c), (e). Additionally, 34 U.S.C.

§11293(b) expressly delineates numerous functions NCMEC shall perform.                   These

functions are explicitly considered “duties and responsibilities under Federal law to assist

or support law enforcement agencies in the administration of criminal justice functions.”

34 U.S.C. §20961.



                                              11

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 11 of 21 Document 30
      Moreover, once NCMEC confirms a CyberTip, the reporting ESP must treat that

confirmation as a request to preserve evidence issued by the government. Ackerman, 831

F.3d at 1297. Courts can impose civil or criminal sanctions against ESPs that do not

comply with the NCMEC rules. Id. at 1296. Thus, the government constantly knows of

and acquiesces to NCMEC’s intrusive conduct.

      Furthermore, NCMEC’s purpose in general is to assist law enforcement. NCMEC

makes no secret of how much its efforts have aided law enforcement in locating and

prosecuting child pornography. For example, its website’s front page contains a large

banner stating how many children were reported to law enforcement through CyberTips

in   2018.       National     Center    for    Missing    &    Exploited    Children,

http://www.missingkids.com/home. NCMEC is also statutorily obligated to assist in

criminal prosecutions. See 18 U.S.C. §2258A(c). Here, the police reports show that

NCMEC provided two CyberTips to law enforcement for the prosecution of alleged

possession of child pornography.

      This Court should conclude as then Judge, now Justice, Neil Gorsuch did in the

Ackerman case that NCMEC should be treated, for Fourth Amendment purposes, as a

government agent.    The government’s knowledge and acquiescence of NCMEC’s

invasive conduct as well as NCMEC’s purpose of assisting law enforcement, supports the

conclusion that NCMEC acted, and continues to act, as a government agent. Therefore,

the Fourth Amendment applies to its conduct.




                                         12

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 12 of 21 Document 30
PhotoDNA Acted as a Government Agent

       In addition to NCMEC, PhotoDNA also acts as a government agent. The United

States Supreme Court has held that technology that enhances investigate abilities of law

enforcement can trigger the Fourth Amendment protections. See Kyllo v. United States,

533 U.S. 27, 34, 121 S.Ct. 2038, 2043 (2001) (“To withdraw protection of this minimum

expectation would be to permit police technology to erode the privacy guaranteed by the

Fourth Amendment. We think that obtaining by sense-enhancing technology any

information regarding the interior of the home that could not otherwise have been

obtained without physical ‘intrusion into a constitutionally protected area,’ constitutes a

search—at least where (as here) the technology in question is not in general public use.”

(internal quotations omitted)).

        PhotoDNA is a program created for NCMEC by Microsoft, donated to NCMEC,

and a program which NCMEC has the right to sublicense. Sytman, Facebook And Microsoft

Team Up To Tackle Child Pornography. In addition, NCMEC maintains a database with

hash values of apparent child pornography which PhotoDNA uses to search various

content. Dep’t of Justice, National Strategy for Child Exploitation Prevention and Interdiction.

NCMEC, as a government agent, employs PhotoDNA to continuously scan all photos

uploaded or shared on websites of ESP’s that partner with NCMEC to determine if any

child pornography exists on the ESPs’ webpages. Id.

       PhotoDNA rises to the level of a government agent. First, NCMEC knows of and

acquiesces to the intrusion by PhotoDNA. NCMEC has been licensing and sublicensing

PhotoDNA since its inception approximately ten years ago.              Sytman, Facebook And

                                              13

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 13 of 21 Document 30
Microsoft Team Up To Tackle Child Pornography. There was no question to NCMEC at the

time of Bebris’s alleged messages, and there is no question to NCMEC now, as to how

PhotoDNA operated or how it would invade individuals’ social media profiles. NCMEC

has employed PhotoDNA for approximately eight years and shows no sign of stopping

any time soon. In fact, NCMEC credits PhotoDNA for the uptick in child pornography

CyberTips. Staff, Eliminating Child Sexual Abuse Material: The Role and Impact of Hash

Values.

       Further, PhotoDNA’s entire purpose is to aid the government in investigating and

prosecuting crimes. The software is licensed exclusively to a government policing agency

– NCMEC – and is distributed by NCMEC to various ESPs. Sytman, Supra; Dep’t of

Justice, National Strategy for Child Exploitation Prevention and Interdiction. Thus, PhotoDNA

is a government agent and its conduct is limited by the Fourth Amendment.

Facebook Acted as a Government Agent

       Finally, Facebook is also an agent of NCMEC and therefore an agent of the

government. Not only is Facebook statutorily compelled to cooperate with NCMEC,

Facebook and NCMEC have an intricate, coordinated, and consistently growing

relationship to investigate crimes.

       To begin, 18 U.S.C. §2258A demands that any ESP shall, after obtaining knowledge

of child pornography, “provid[e] to the CyberTipline of NCMEC, or any successor to the

CyberTipline operated by NCMEC, the mailing address, telephone number, facsimile

number, electronic mailing address of, and individual point of contact for, such provider”



                                             14

    Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 14 of 21 Document 30
and “mak[e] a report of such facts or circumstances to the CyberTipline . . .” However,

Facebook and NCMEC’s relationship goes far beyond statutes.

       Facebook dedicates “specially trained teams” to work with NCMEC and help it

develop new software for reporting child pornography. Hutchinson, Facebook Outlines

Enhanced Efforts to Remove Child Exploitation Content from its Platform. The two agencies

have had this relationship for years and Facebook provides technological and financial

support to NCMEC. NCMEC, Corporate Partners: Facebook.

       Although Facebook does have private interests in keeping child pornography off

its website, a party “may be the servant of two masters, not joint employers, at one time

as to once act, provided that the service to one does not involve abandonment of the

service to the other.” Restatement (First) of Agency §226. Here, Facebook and NCMEC

have the same goal when it comes to child pornography on Facebook – to completely

eradicate it. Facebook’s desire to help NCMEC in no way abandons service to its private

interests.

       NCMEC, and therefore the government, is aware of Facebook’s consistent

searches of user profiles and Facebook acts with a purpose of helping the government.

So, Facebook is an agent of the government and its continuous searches of user data falls

within the bounds of the Fourth Amendment.




                                           15

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 15 of 21 Document 30
II.    Bebris Believes the Evidence Will Show that NCMEC, PhotoDNA, and
       Facebook Either Individually or Collectively Conducted an Illegal Search of
       Bebris’s Private Facebook Messages.

The Illegal Searches

       The information currently available to the defense gives rise to a prima facie

showing that NCMEC, Facebook and PhotoDNA violated Bebris’s Fourth Amendment

rights by searching his private Facebook messages without obtaining a warrant. This

search and seizure is evident from the discovery and materials provided, but the exact

nature and operation of these programs remains somewhat of a mystery, which appears

to be by design given the large scale government intrusion into social media sites that are

widely used by citizens. This underscores the need to have an evidentiary hearing on

this motion.

       Furthermore, Bebris is requesting that the Court grant his accompanying Rule 17

motion for subpoenas in order for him to have a fair hearing on whether his rights under

the United States Constitution were violated and for this Court to be able to properly

consider that question. Without testimony from the proper individuals, there is no way

for this Court to truly determine whether the government violated Bebris’s Fourth

Amendment rights. Thus, Bebris respectfully requests this Court issue a subpoena for

the following individuals to testify at an evidentiary hearing:

       (1)     An employee of Facebook that has knowledge and experience with

               Facebook’s use of PhotoDNA as well as Facebook’s policies and procedures

               regarding the systemic search of users’ profiles;



                                             16

      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 16 of 21 Document 30
       (2)    An employee of Microsoft that has knowledge and experience with both

              the development and use of PhotoDNA; and

       (3)    An employee of NCMEC that has knowledge and experience with receiving

              and processing CyberTips as well as NCMEC’s policies and procedures

              regarding such.

Reasonable Expectation of Privacy

       “[T]he Fourth Amendment protects people, not places.” Katz, 389 U.S. at 351, 88

S.Ct. 507. So long as an individual seeks to preserve privacy (even in a public space), the

individual has a constitutional right to do so. Id. Bebris’s subjective expectation of

privacy in the private Facebook messages was objectively reasonable. Of the thousands

of ways to technologically communicate with another individual, Bebris elected to use

the private message feature on Facebook. Like a text message, a private message is shared

only with the intended recipients. Thus, Bebris held a subjective expectation of privacy.

       This expectation was objectively reasonable given the state of technology in

today’s world. “Email has become one of the most common forms of communication,

but courts have yet to come to a consensus regarding whether and to what extent a sender

has, for Fourth Amendment purposes, a reasonable expectation of privacy in email

committed to the custody of an ESP.” U.S. v. Keith, 980 F.Supp.2d 33, 39 (D. Mass. 2013)

(citing Rehberg v. Paulk, 611 F.2d 828 (11th Cir. 2010), aff’d, 566 U.S. 356, 132 S.Ct. 1497

(2012)). The Sixth Circuit has held that, a person holds a reasonable expectation of

privacy in the contents of an email. United States v. Warshak, 631 F.3d 266, 284 (6th Cir.

2010). A Facebook private message has the same characteristics as an email. Further, as

                                            17

    Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 17 of 21 Document 30
Chief Justice Roberts stated in Carpenter v. United States, ___ U.S. ___, 138 S.Ct. 2206, 2217-

9 (2018), the “seismic shift in digital technology” precludes a third-party argument that

the government can automatically access information stored by a technological third

party.

         The vast amount and personal nature of information stored on our electronic
         devices through websites and apps expands every day and includes not only
         location information, but our pulse rates, blood pressure, calorie consumption,
         credit card numbers, prescription and medical information, music and podcast
         choices, child monitoring cameras, thermostat controls, travel plans and airline
         tickets, shopping interests and purchases, diary entries and new year resolutions,
         prayer books, photographs and real time conversations with friends and family
         members. The list goes on and on and continues to exponentially explode with
         new technology and applications. Do we automatically relinquish Fourth
         Amendment protections to this highly personal data because information is no
         longer physically stored in a file cabinet or bookshelf or a desk drawer, but instead
         is digitally captured on ah [sic] “app” we downloaded on our phone or other
         internet-connected device from a “third party”?

U.S. v. Wilbert, 2018 WL 6729659, *7 (W.D.N.Y.) (slip copy).

         Moreover, as recently as August 20, 2019, a post on Instagram – a company owned

by Facebook – regarding privacy on the site went viral. Mike Murphy, That viral

Instagram terms-of-service post is a hoax, so stop reposting it, MarketWatch (available at

https://www.marketwatch.com/story/that-viral-instagram-terms-of-service-post-is-a-

hoax-so-stop-reposting-it-2019-08-21); see also Matt Stopera, A List of All the Celebrities

That     Fell   For   That    Really   Dumb      Instagram    Hoax,     Buzzfeed     (available   at

https://www.buzzfeed.com/mjs538/heres-a-list-of-all-the-celebrities-that-fell-for-that).

The post reads as follows:




                                                  18

       Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 18 of 21 Document 30
The post shows just how much privacy citizens expect or believe they have in their social

media communications. Taking society’s dependence on technology and social media

into consideration, Bebris’s expectation of privacy in the private Facebook messages sent

over Facebook’s messenger application was reasonable.

III.    In the Alternative, Law Enforcement Expanded the Scope of the Initial Private
        Search.

        While the Fourth Amendment does not apply to information obtained by a third-

party and given to the government, it does apply if the government “use[s] information

with respect to which the expectation of privacy has not already been frustrated.” United

States v. Jacobsen, 466 U.S. 109, 117, 104 S.Ct. 1652 (1984). When the extent of the search

by the third party is unknown, case law dictates that courts should err on the side of


                                            19

       Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 19 of 21 Document 30
caution. See U.S. v. Keith, 980 F.Supp.2d 33, 37 (D. Mass. 2013) (“Nothing is known about

how the file came to be originally hashed and added to the flat file database, except that

it was AOL’s practice to hash and add to the database either the hash value of any file

that was identified by one of its graphic file analysts as containing child pornography or

a hash value similarly generated by a different ESP or ISP and shared with AOL”); see

also Keith at 42-43.

       Here, there is no evidence that shows any employee of Facebook or Microsoft (who

developed PhotoDNA) opened or viewed the message containing the alleged child

pornography before forwarding it on to NCMEC. Furthermore, there is no evidence that

NCMEC opened or viewed the alleged child pornography before passing it on to law

enforcement.     Therefore, this Court should find that the law enforcement agents

expanded the initial private search when the agents opened and examined the

photographs associated with the CyberTips.

                                    CONCLUSION

       For the above-stated reasons, this Court should grant Bebris’s motion to suppress

evidence and statements that were fruit of the illegal searches. Additionally, Bebris

respectfully requests an evidentiary hearing and leave to file any necessary supplemental

briefs following the hearing.




                                           20

     Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 20 of 21 Document 30
         Dated this 22nd day of August, 2019.

                                                           Respectfully submitted,

                                                           GIMBEL, REILLY, GUERIN & BROWN LLP

                                                           By:
                                                              /s/ Jason D. Luczak
                                                              JASON D. LUCZAK
                                                              State Bar No. 1070883
                                                              Email: jluczak@grgblaw.com
                                                              BRIANNA J. MEYER
                                                              State Bar No. 1098293
                                                              Email: bmeyer@grgblaw.com
                                                           Attorneys for Defendant

POST OFFICE ADDRESS:

Two Plaza East, Suite 1170
330 East Kilbourn Avenue
Milwaukee, Wisconsin 53202
Telephone: 414/271-1440
crim/bebris,alexander/br supp mot to suppress 2019-08-12




                                                             21

      Case 1:19-cr-00002-WCG-DEJ Filed 08/22/19 Page 21 of 21 Document 30
